Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondent Raymond Harrington, a Judge of the County Court, Nassau County, from directing the execution of the petitioner’s sentence in a criminal action entitled People v Dante E. Paganini (Nassau County indictment Number 68895).
Adjudged that the proceeding is dismissed, without costs or disbursements, and the temporary stay granted by this court in the order to show cause dated September 13, 1990, is vacated.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; accord, Matter of Rush v Mordue, 68 NY2d 348, 353).
The County Court clearly has jurisdiction to direct the execution of the petitioner’s sentence following the affirmance of his conviction by this court (see, People v Paganini, 162 AD2d 631). As the petitioner has failed to demonstrate a clear legal right to this remedy, the proceeding is dismissed. Eiber, J. P., Harwood, Rosenblatt and Miller, JJ., concur.